internal_revenue_service department of the treasury number release date index number washington d c person to contact telephone number refer reply to cc corp plr-104530-00 date date distributing controlled state x year year date date busine sec_1 busine sec_2 busine sec_3 a b c d this is in response to your letter dated date in which you requested rulings on the federal_income_tax treatment of the transactions described below specifically you requested rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in subsequent letters the information submitted for our review is summarized below distributing a state x corporation was incorporated in year and engages in plr-104530-00 several lines of business including businesse sec_1 and until date distributing was the common parent of an affiliated_group_of_corporations that filed a consolidated_return on date distributing made an election to be taxed as a subchapter_s_corporation which terminated the consolidated_group distributing currently has d shareholders and maintains its books and files its federal_income_tax returns using the accrual_method of accounting controlled also a state x corporation was incorporated in year and until date was a member of distributing’s consolidated_group following its s election distributing elected that controlled become a qualified_subchapter_s_subsidiary and thus be disregarded for federal tax purposes financial information has been received which indicates that busine sec_1 the distributing active business and busine sec_3 the controlled active business have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business distributing has had trouble recruiting and retaining employees to work in busine sec_1 due to the competitive labor market distributing’s management believes it must provide an equity-based compensation package that will attract recruiting candidates and retain and motivate its current employees in order to motivate the key employees involved in businesse sec_1 and and other rank-and-file employees involved in those businesses distributing created an equity-based employee stock_option plan esop currently the esop owns a of distributing stock the key employees of distributing currently own b of the esop however management of distributing believes that as long as controlled’s earnings and asset base are included in the earnings and value of distributing shares held in the esop the busine sec_1 and employees are insufficiently motivated to increase the success of businesse sec_1 and in order to give the key employees of businesse sec_1 and a more direct stake in their businesses undiluted by the results of busine sec_3 and other unrelated businesses distributing intends to separate businesse sec_1 and from busine sec_3 and other unrelated businesses in the following transactions the outstanding shares of distributing and controlled will be increased through a stock split fractional shares will be issued to the distributing shareholders in the stock split busine sec_3 and other assets will be transferred to controlled the participating shareholders all shareholders except the esop will surrender some of their distributing stock for stock of controlled immediately thereafter controlled will elect to be taxed as an s_corporation fractional shares will not be issued distributing and controlled will issue cash in lieu of fractional shares plr-104530-00 following the distribution of controlled the esop’s interest in distributing will increase to c the following additional representations have been made in connection with the transaction a b c d e f g the fair_market_value fmv of the controlled common_stock to be received by each participating shareholder will be approximately equal to the fmv of the distributing common_stock surrendered by each participating shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of busine sec_1 the distributing active business is representative of the present operations of the business and with regard to that business there has been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of busine sec_3 the controlled active business is representative of the present operations of the business and with regard to that business there has been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing will continue the active_conduct of its businesses independently and with its separate employees controlled will also continue to actively and independently conduct its businesses any continuing transactions between distributing and controlled will be at arms’ length the distribution will be carried out for the corporate business_purpose of motivating distributing’s executives and rank-and-file employees to focus on and increase the growth and profitability of the businesses retained and conducted by distributing following the distribution following the distribution distributing’s executives and rank-and-file employees will have a more direct equity stake in the busine sec_1 business the distribution is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be taxed as an s_corporation pursuant to sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled plr-104530-00 h i j k l m n o p there is no plan or intention by the shareholders of distributing to sell exchange or otherwise dispose_of any of their stock in either distributing or controlled after the transaction except that some distributing and controlled shareholders may make gifts of distributing and or controlled stock to family members and charity some shareholders may also sell some of their stock to the esop however if after the distribution any shareholder sells or redeems shares of distributing or controlled in a transaction in which capital_gain is recognized such transaction will be executed only if the shareholder sells or redeems an equal percentage of shares in both distributing and controlled there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities to be assumed in the transaction and the liabilities to which the assets to be transferred are subject were incurred in the ordinary course of business and are associated with the assets to be transferred distributing will not accumulate its receivables nor make any extraordinary payment of its payables in anticipation of the proposed transaction payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution will not be a disqualified_distribution within the meaning of sec_355 because during the five-year period ending on the date of the distribution and immediately after the distribution no person has held nor will hold disqualified_stock of either distributing or controlled which constitutes a or greater interest in either corporation plr-104530-00 q r s t the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled immediately after the distribution the gross assets of the active trade_or_business directly conducted by distributing as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing immediately after the distribution the gross assets of the active trade_or_business directly conducted by controlled as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled the payment of cash in lieu of fractional shares of distributing and controlled is solely for the purposes of avoiding the expense and inconvenience to distributing and controlled of issuing fractional shares and does not represent separately bargained for consideration the share interests of each shareholder of distributing and controlled will be aggregated and no shareholder will receive cash in an amount equal to or greater than the value of one full share of either distributing or controlled stock the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of either distributing or controlled stock based solely on the information submitted and the representations made we rule as follows the transfer of the assets and liabilities of busine sec_3 and other assets by distributing to controlled followed by distributing’s distribution of all the stock of controlled to the participating shareholders will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing as a result of the transfer of the busine sec_3 and other assets and liabilities to controlled in exchange for the stock of controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for the stock of controlled sec_1032 the basis of each of the assets received by controlled in the transaction will plr-104530-00 equal the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of each of the assets to be received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the participating shareholders of distributing upon the receipt of the stock of controlled sec_355 the aggregate basis of the stock of distributing and controlled in the hands of the participating shareholders immediately following the distribution will be the same as the basis in their distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the stock of controlled received by the participating shareholders will include the holding_period of the distributing stock provided that the distributing stock was held as a capital_asset on the date of the proposed transaction sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 controlled will be subject_to sec_1374 with respect to any asset transferred to it from distributing to the same extent distributing was subject_to sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expired prior to the transfer of the assets to it sec_1374 cash received by a distributing shareholder otherwise entitled to a fractional share as a result of the distribution will be treated as if the fractional share were distributed as part of the distribution and then redeemed as provided in sec_302 this receipt of cash will result in gain_or_loss measured by the difference between the basis of such fractional share interest and the cash received such gain_or_loss will be capital_gain or loss to the distributing shareholder provided the distributing stock or the controlled stock as the case may be is a capital_asset in the hands of such shareholder and as such will be subject_to the provisions and limitations of subchapter_p of chapter revrul_66_365 1965_2_cb_116 and revproc_77_41 1977_2_cb_574 plr-104530-00 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling is consummated pursuant to the power_of_attorney on file with this office a copy is being mailed to your authorized representatives sincerely yours associate chief_counsel corporate by_______________________________ christopher w schoen assistant to the chief cc corp
